 



EXHIBIT 10.14
(CBS LOGO) [v17772v1777201.gif]
CBS TELEVISION
51 WEST 52 STREET
NEW YORK, NEW YORK 10019-6188
(212) 975-4191
FAX: (212) 975-4229
rtroutman@cbs.com
RHONDA TROUTMAN
SENIOR VICE PRESIDENT,
CBS AFFILIATE RELATIONS
January 6, 2006
Via Overnight Delivery
Ms. Colleen B. Brown
President & Chief Executive Officer
Fisher Communications, Inc.
100 Fourth Avenue, North
Suite 510
Seattle, Washington 98109
Dear Colleen:
Reference is made to the Affiliation Agreement (“the Agreement”) between Fisher
Broadcasting, as assignee and successor to Fisher Broadcasting — Washington TV,
LLC, a wholly-owned subsidiary of Fisher Broadcasting Company; and Retlaw
Broadcasting of Boise LLC and Retlaw Enterprises, Inc. (“Broadcaster”) and CBS,
dated February 13, 1996, as amended, regarding the affiliation of television
station KIMA (“Station”), in Yakima, Washington (including satellite stations
KEPR in Pasco, Washington and KLEW in Lewiston, Idaho), with the CBS Television
Network.
You and we mutually agree in this Letter Agreement to the following amendments
and additional terms and conditions of the Agreement:

1.   In order to clarify that Broadcaster’s “first call” rights to Network
Programs extend to such programs in digital format, you and we agree that the
initial words of Paragraph 1 of the Agreement prior to the start of Subparagraph
1 (a) shall be deleted and replaced by the following language:

      “1. Offer, Acceptance and Delivery of Network Programs

    Broadcaster shall have a “first call”, as set forth below, on the program
offerings of the CBS Television Network (“Network Programs”). Such “first call”
rights shall apply to Network Programs in both analog and digital format, it
being understood that, with respect to digital broadcasting, “Network Programs”
shall refer to the “Primary Network Feed”, which during the digital transition
shall mean the digital version of those programs transmitted to CBS Affiliates
for the purpose of analog broadcasting, and not to any additional program
streams that may be transmitted by the Network (i.e., “multi-plexed”
programming).”

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 2 of 8

2.   In order to clarify that Broadcaster’s network non-duplication protection
rights apply to digital as well as analog broadcasting of Network Programs, you
and we agree that the words “in analog and digital formats” shall be inserted
into the second line of Subparagraph 9(b) of the Agreement after the words
“network programming”, so that the beginning of this subparagraph will read as
follows:       “Broadcaster shall be entitled to exercise, within Affiliated
Station’s Network Exclusivity Zone, the protection against duplication of
network programming in analog and digital formats,”       Also, due to
modification of the FCC’s regulations, you and we agree that the reference in
the same Subparagraph 9(b) to “Section 76.92 through 76.97 of the FCC rules”
shall be amended to read “Sections 76.92 through 76.95 of the FCC rules.”

3.   In addition, you and we agree to the following additional terms and
conditions which shall be made part of the Agreement:

Station will, to the same extent as the Agreement provides for carriage of
Network programs on its analog channel, transmit on such DTV channel the digital
feed of such Network Programs in the technical format, consistent with the ATSC
standards, provided by CBS, which shall be deemed to include the transmission by
Station of all program related material, as defined below, provided by CBS which
can be accommodated within a six MHz channel carrying a data stream of up to
19.4 megabits per second; provided, however, that nothing in the foregoing shall
be deemed to prohibit Broadcaster from using digital compression technology in
connection with the transmission by Station of all Network Programs and
program-related material if, in the reasonable judgment of CBS engineers, such
use does not materially degrade the audio or video quality of the Primary
Network Feed. It is expressly understood that this Agreement applies only to the
Primary Network Feed in digital format of the program provided by the Network to
its affiliated stations, together with any associated program related material,
and that Broadcaster will in no event be required to carry additional Network
digital programming (i.e., “multiplexed” programming). Consistent with and
subject to the foregoing, the Station shall have the right to use any available
portion of its digital signal for the purpose of transmitting local programs or
any other material; provided, however, that in the event that CBS proposes that
the Station carry Network multiplexed programming or ancillary data which is not
“program related material”, Broadcaster agrees to negotiate in good faith with
CBS regarding the terms pursuant to which such multiplexed programming or
ancillary data may be carried. As used in this paragraph,

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 3 of 8
“program-related material” shall mean (i) information and material of a
commercial or non-commercial nature which is directly related to the subject
matter or identification of, or persons appearing in, the Network Programs, or
to specific Network commercial advertisements or promotional announcements
contained in the Network Programs, if such information or material is
transmitted concurrently or substantially concurrently with the associated
Network Program, commercial advertisement or promotional announcement (such
information and material shall not require more than 3 megabits per second of
digital bandwidth), (ii) closed-captioning information, (iii) program
identification codes, (iv) program ratings information, (v) alternative language
feeds related to the programming, (vi) video description information, and
(vii) such other material as may be essential to or necessary for the delivery
or distribution of the Network Programs in digital format.

4.   Subject to the FCC’s Right to Reject under Section 73.658(e) of the FCC’s
Rules, and superseding previous understandings regarding clearance of network
programming, Station will provide and maintain full, in-pattern clearance of all
programs (or, any program’s replacement) on the CBS Television Network program
schedule in all day-parts (including, but not limited to, Weekend Sports
programming), in accordance with the foregoing and the attached Schedule A.
Station agrees to broadcast such Network Program in its entirety (including but
not limited to commercial announcements, billboards, credits, public service
announcements, promotional announcements and network identification), without
interruption, alteration, deletion or addition of any kind, from the beginning
of the Network Program to the final system cue at the conclusion of the Network
Program and not to downgrade, delay or change time periods of any Network
Program without the written consent of CBS.       Further, Station agrees (i) to
continue to provide live clearance of the “full network” format of THE EARLY
SHOW (or its replacement), 7:00-9:00am local time, Monday-Friday; (ii) to
provide live clearance of Face the Nation (or its replacement), immediately
following CBS Sunday Morning (or its replacement) using one of the live feeds
available to Pacific Time Zone stations; (iii) to continue to provide clearance
of at least two (2) hours per weekday of the overnight service UP TO THE MINUTE
(or its replacement).       Broadcaster agrees to limit one-time-only primetime
preemptions to no more than 12 hours per calendar year allocated proportionally
in partial years (“the Primetime Preemption Cap”). For any Primetime preemption
beyond 12 hours and up to 17 hours annually, the Station agrees to pay CBS [*]
per hour

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 4 of 8

    with an increase effective on each anniversary of the Agreement of [*] (the
“Primetime Preemption Fee”). Any Primetime preemption beyond 17 hours annually
shall be considered a breach of the Affiliation Agreement unless such
preemptions are made pursuant to Section 73.658(e) of the FCC’s rules. Station
acknowledges that any primetime preemptions of Network Programming in primetime
for paid religion are done strictly for financial reasons and in consideration
of the terms hereof agrees not to preempt Network Programming in primetime for
paid religion during the Term.       Similarly, Broadcaster agrees to limit
one-time-only preemptions of Weekend Sports programming to no more than 5 hours
per calendar year allocated proportionately in partial years(“the Weekend Sports
Cap”). For any Weekend Sports preemption beyond 5 hours and up to 10 hours
annually, the Station agrees to pay CBS [*] per hour with an increase effective
on each anniversary of the Agreement of [*] (the “Weekend Preemption Fee”). Any
Weekend Sports preemption beyond 10 hours annually shall be considered a breach
of the Affiliation Agreement unless such preemptions are made pursuant to
Section 73.658(e) of the FCC’s rules.       Station will promptly notify CBS of
any preemption and payment of any Preemption Fee will be made within sixty
(60) days of the written notification from CBS of the amount due.       It is
understood that Station’s obligations pursuant the above provisions shall be
subject to Station’s rights under Section 73.658 (e) of the FCC’s rules and
Paragraph 5 (a) of the Agreement, and that Station’s exercise of such rights
shall in no event be deemed a breach of the obligations set forth in the above
paragraph and shall not count against the Primetime Preemption Cap or the
Weekend Sports Cap as set forth above; provided, however, that nothing in the
foregoing will be construed to permit Station to preempt a program, regardless
of the reason for the preemption, in its live or agreed time period, and then
broadcast such program in a different time period, without the express written
consent of CBS. Station will use its best efforts to provide makegoods in a
mutually agreed upon time period for all primetime preemptions made for reasons
other than the Right to Reject Rule as defined in Section 73.658(e) of the FCC
rules.   5.   This Letter Agreement and the terms herein shall become effective
March 1, 2006 and Paragraph 3 (a) of the Agreement shall be deleted and replaced
by the following new Paragraph 3(a):

“3. Term and Termination.
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 5 of 8
(a) Term.
The term of this Agreement shall be the period commencing on March 1, 2006 and
expiring on February 29, 2016. Notwithstanding any provision of any offer or
acceptance under Paragraph 1 hereof, upon the expiration or any termination of
the term of this Agreement, Broadcaster shall have no right whatsoever to
broadcast over Affiliated Station any Network Program.”

6.   Station agrees to participate in CBS’ Coop and Promo Swap Programs provided
the elements of such Programs remain as currently defined.   7.   Station agrees
to abide by the standard CBS Service Mark requirements specifying acceptable
ways Station may utilize the CBS Eye Service Mark in on-air and print
advertising.   8.   The Affiliated Station’s Annual Net Compensation as
specified in Paragraphs 2(a) through 2(c) of the Agreement will be revised to
the amount shown below on the indicated Effective Date:

      Effective   Annual Net Date   Compensation
March 1, 2006 — February 28, 2007
  [*]
March 1, 2007 — February 28, 2008
  [*]
March 1,2008 — February 29,2016
  [*]

    The foregoing represents CBS’s total financial contribution to Station
during this Term and supersedes all previous agreements with respect thereto,
including, but not limited to, all compensation, promotion and capital
contributions. Payments of Annual Net Compensation shall be paid in twelve
(12) equal installments and shall be due and payable monthly, in arrears, within
20 days from the end of each calendar month during the applicable period for
which Annual Net Compensation is due. All references in the Agreement to Network
Rate shall be deleted.

9. Paragraph 4 of the Agreement is hereby amended by changing the existing
subparagraph (c) to subparagraph (d) and inserting the following new
subparagraph (c):
[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 6 of 8

  (c)   Notwithstanding the foregoing, CBS consents to Station granting direct
broadcast satellite service carriers the right to retransmit its signal,
including CBS programming outside of Station’s television market where Station
is significantly viewed and according to the provisions of the Satellite Home
Viewer Extension and Reauthorization Act of 2004, signed into law by the
President on December 8, 2004; provided, that the local CBS affiliate is carried
on the service in the county. CBS consent herein is limited to Station’s initial
agreement with carrier and Station must obtain consent before entering into any
renewal, extension or new agreement which includes CBS programming.

10.   In order to reflect that television markets now generally are defined with
reference to Nielsen DMAs rather than with reference to Arbitron ADIs, you and
we agree that in Subparagraph 9(a) of the Agreement the language “the Area of
Dominant Influence (ADI), as determined by Arbitron and published in the
then-current edition of its Television ADI Market Guide,” shall be stricken and
replaced with the following: “the Designated Market Area (DMA), as most recently
determined by the A.C. Nielsen Company,”.   11.   In order to permit notices
pursuant to the Agreement to be made by facsimile delivery, you and we agree
that the word “facsimile” shall be inserted between “personal delivery,” and
“mail” in the first sentence of Subparagraph 11(d) of the Agreement, so that the
beginning of the Subparagraph will read as follows:

“11(d) Unless specified otherwise, all notices given hereunder shall be given in
writing by personal delivery, facsimile, mail,”

12.   The terms of this Letter and Affiliation Agreement, and discussions
related thereto, will not be disclosed to anyone who is not either employed by
the Station or the corporate ownership of the Station and such disclosure shall
be subject to the employees agreement to this Confidentiality provision; it
being understood, however, that adherence to FCC filing requirements and
disclosures will not constitute a violation of this point; provided, that all
terms not required to be disclosed by the FCC are redacted. Any press release
regarding the terms of this negotiation or Agreement, shall be made jointly by
the parties.

Further, it is hereby ratified and reaffirmed that throughout this Term the:
(i) terms of the September 23, 1998 and October 22, 2001 Letter Agreements
between you and us which established, among other things, Station’s NFL
Contribution and placed

 



--------------------------------------------------------------------------------



 



Ms. Colleen B. Brown
January 6, 2006
Page 7 of 8
various program exclusivity requirements on the Network, plus any increase or
renewals agreed to by Station and CBS, shall remain in full force and effect per
the terms of that Letter Agreement; (ii) Station’s participation in the NCAA
Exchange Value Program will continue as set forth in the December 2, 2003 Letter
Agreement; and (iii) Station’s participation in CBS Newspath shall continue
throughout the Term at the current rate of [*] plus a [*] annual increase
effective on October 1, 2006, and, thereafter, by such annual increases agreed
to by the CBS Affiliate Board. There will be no charge for NNS. CBS agrees that
Station may repurpose and telecast its local news containing Newspath footage on
its multicast digital channel; provided that, such telecast is merely a repeat
of the initial telecast on KIMA.
As herein amended, all terms and conditions of the Agreement are ratified and
confirmed. All individual reference herein to Station or Broadcaster shall apply
to both collectively.
Four originals of this Letter Agreement are enclosed. Please indicate your
approval by signing each original in the space provided below and return all
originals to me for counter-execution. We will return two fully executed
originals to you.
Accepted and agreed:

     
Fisher Broadcasting — Washington TV LLC
  CBS AFFILIATE RELATIONS
 
  A Unit of CBS Broadcasting, Inc.

                     
By:
  /s/ Colleen B. Brown       By:   /s/ Peter K. Schruth    
 
                   
 
  Colleen B. Brown           Peter K. Schruth    
 
  President & Chief Executive Officer           President    

Best regards,
(SIGNATURES) [v17772v1777202.gif]
cc: P. Schruth, P. Farr, K. Freedman, J. Mitchell
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule A KIMA Yakima
Current Clearance of CBS Programming on KIMA (all times local):

     
Monday-Friday
   
CBS Morning News
  5:30-6:00am
The Early Show
  7:00-9:00am (full network format)
Price Is Right
  10:00-11:00am
Young & Restless
  11:00am-12:00pm
Bold & Beautiful
  12:30-1:00pm
As The World Turns
  1:00-2:00pm
Guiding Light
  2:00-3:00pm
CBS Evening News
  5:30-6:00pm
Prime Time
  8:00-11:00pm
Late Show
  11:35pm-12:37am
Late Late Show
  12:37am-1:37am
Up To The Minute
  Minimum two hour clearance
 
   
Saturday
   
Saturday Early Show
  5:00-7:00am
Kids Programming
  7:00-10:00am
Sat. Evening News
  6:00-6:30pm
Prime Time
  8:00-11:00pm
 
   
Sunday
   
CBS Sun. Morning
  Live Pacific Time Zone feed (see para. 4)
Face The Nation
  Live Pacific Time Zone feed (see para. 4)
Sun. Evening News
  6:00-6:30pm
Prime Time
  7:00-11:00pm

 